DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15-20 of U.S. Patent No. 11374150. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Claim 1 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 2, Claims 1 and 2 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 3, Claim 2 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 4, Claim 2 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 5, Claim 3 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 6, Claim 4 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 7, Claim 5 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 8, Claim 5 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 9, Claim 6 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 10, Claim 7 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 11, Claim 8 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 12, Claim 9 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 13, Claim 10 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 14, Claim 11 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 15, Claim 12 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 16, Claims 15-17 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 17, Claims 15-17 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 18, Claims 15-17 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 19, Claim 19 of U.S. Patent No. 11374150 discloses the entire claimed limitation.
Regarding claim 20, Claim 20 of U.S. Patent No. 11374150 discloses the entire claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jung et al (US 2021/0202800)
Liu et al (US 2010/0276638)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895